Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this December 31, 2009 by and among DUTCH GOLD RESOURCES, INC., a publicly-owned Nevada Corporation (the “Buyer”), Rauno Perttu, Strategic Minerals Inc., a Nevada corporation, and Aultra Gold Capital Inc., a Turks and Caicos corporation(collectively, the “Seller”). WITNESSETH WHEREAS, the Seller is the holder of Six Million Four Hundred Forty Two Thousand Five Hundred (6,442,500) issued and outstanding shares of the common stock of Aultra Gold, Inc., a publicly-owned Nevada corporation (the “Company”), with a class of Securities registered pursuant to the Securities Act of 1933, as amended, whose shares of common stock, par value $0.001 per share (the “Common Stock”) are traded on the over the counter Bulletin Board under the symbol “AGDI”; and WHEREAS, the Buyer wishes to purchase from the Seller, and the Seller wishes to sell to the Buyer, Six Million Four Hundred Forty Two Thousand Five Hundred (6,442,500) of the shares of Common Stock held by the Seller (the “Shares”) in consideration the issue of One Million Shares of common shares of Buyer; NOW THEREFORE, in consideration of the foregoing and the mutual covenants, agreements and warranties herein contained and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties agree as follows: ARTICLE I DEFINITIONS 1.Definitions. The following terms shall have the following meanings for the purposes of this
